Exhibit 10.38
NONEMPLOYEE DIRECTOR
FULLY VESTED SHARE AWARD AGREEMENT
          THIS NONEMPLOYEE DIRECTOR FULLY VESTED SHARE AWARD AGREEMENT
(“Agreement”) is made effective as of ______________, ____ by and between Total
System Services, Inc., a Georgia corporation (the “Corporation”), and
____________________________ (“Director”).
WHEREAS, Director has been awarded _______ fully paid and non-assessable shares
of the common stock of the Corporation, par value $0.10 per share (“Fully Vested
Shares”), pursuant to the terms and conditions of the Corporation’s 2007 Omnibus
Plan (“Plan”) and this Agreement; and
WHEREAS, the Fully Vested Shares will initially be held in an account at The
Bank of New York Mellon or one of its subsidiaries (“BNY Mellon”) for Director.
NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Director hereby agrees to the following terms and conditions:

1.   Transfer of Fully Vested Shares       The Corporation hereby transfers the
Fully Vested Shares to Director subject to the terms and conditions set forth in
the Plan and in this Agreement. Effective upon the date of such transfer,
Director will be the holder of record of the Fully Vested Shares and will have
all rights of a shareholder with respect to such shares (including the right to
vote such shares at any meeting at which the holders of the Corporation’s common
stock may vote, the right to receive all dividends declared and paid upon such
shares and the right to exercise any rights or warrants issued in respect of any
such shares), subject only to the terms and conditions set forth in the Plan and
in this Agreement. The Fully Vested Shares will initially be held in an account
for Director at BNY Mellon.

2.   Vesting       The Fully Vested Shares will become non-forfeitable (i.e.,
“vest”) at the close of business on _________________, ____ (the “Vesting
Date”).

3.   General Provisions

(a) Rights Not Assignable or Transferable. No rights under this Agreement will
be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Director’s rights under
this Agreement will be exercisable during Director’s lifetime only by Director
or by Director’s guardian or legal representative.
(b) Terms and Conditions Binding. The terms and conditions set forth in the Plan
and in this Agreement will be binding upon and inure to the benefit of the
Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Director, Director’s heirs, devisees and legal representatives.

 



--------------------------------------------------------------------------------



 



(c) Legal Representative. In the event of Director’s death or a judicial
determination of Director’s incompetence, reference in this Agreement to
Director shall be deemed, where appropriate, to Director’s heirs or devises.
(d) Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.
(e) Plan Governs. The Fully Vested Shares are being transferred to Director
pursuant to and subject to the Plan, a copy of which is available upon request
to the Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.
(f) Complete Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.
(g) Amendment; Modification; Waiver. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be agreed to in writing, signed by Director and by an officer of the
Corporation duly authorized to do so. No waiver by either party hereto of any
breach by the other party of any condition or provision set forth in this
Agreement to be performed by such other party will be deemed a waiver of a
subsequent breach of such condition or provision, or will be deemed a waiver of
a similar or dissimilar provision or condition at the same time or at any prior
or subsequent time.
(h) Governing Law. The validity, interpretation, performance and enforcement of
the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.
          The Corporation has issued the Fully Vested Shares in accordance with
the foregoing terms and conditions and in accordance with the provisions of the
Plan. By signing below, Director hereby agrees to the foregoing terms and
conditions of the Fully Vested Shares.
          IN WITNESS WHEREOF, Director has set Director’s hand and seal,
effective as of the date and year set forth above.

         
 
  __________________________(L.S.)    
 
  Signature    

2